DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 183, 184, and 187-189 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2014/0072077; “Cheng”).
Regarding claim 183, Cheng teaches a local oscillator (LO) signals generator (figure 2), comprising:
a delay-locked loop (266) configured to generate phase-shifted signals (Φ0-11) at a sub- harmonic frequency based on a received input signal (From 250) having a sub-harmonic frequency of an output signal frequency (from 234); and
phase configuration circuitry (222) operably coupled to the DLL (266), the phase configuration circuitry being configured to select (using multiplexers 223) subsets of the generated phase-shifted signals (Φ0-11), and to provide the selected subsets of the phase-shifted signals to a resonant load (220/234),
0-11) causes each respective one of the subsets of the phase-shifted signals to frequency-multiply when combined via the resonant load (220/234) to generate, for each respective one of the subsets of the phase-shifted signals (Φ0-11), one of a set of quadrature LO signals (Para. [0047]) at the output signal frequency (from 220/234).
As for claims 184 and 187-189, Cheng teaches wherein the DLL comprises a delay line (266) having a number of delay elements (268), and
wherein a unit-phase shift associated with the generated phase-shifted signals (Φ0-11) is a function of the number of delay elements (268);
wherein the set of quadrature LO signals are quadrature differential LO signals (para. [0047]);
wherein the output signal frequency is within a range of mm-wave frequencies (para. [0136]);
wherein the selection of the subsets of the phase-shifted signals causes each one of the set of quadrature LO signals at the output signal frequency to be phase-shifted with reference to a phase of the received input signal (The phase is shifted using the various delay cell 268).


Allowable Subject Matter
Claims 190-206 are allowed.
Claims 185 and 186 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Cheng, fails to teach:
“wherein a unit-phase shift associated with the generated phase-shifted signals is less than the delay associated with a single delay element from among the plurality of delay elements.”, as set forth in claim 185; and
“wherein the DLL comprises a two-dimensional matrix of delay elements interleaved with one another, with each node in the matrix being fed by two delay elements.”, as set forth in claim 186.

Regarding claim 190, Philippe (US 2010/0111227) teaches a local oscillator (LO) signals generator (Figure), comprising:
a delay-locked loop (DL) configured to generate phase-shifted signals (provided to tap selector) at a sub-harmonic frequency based on a received input signal (from divider DM) having a sub-harmonic frequency of an output signal frequency (from modulator AM); and
amplitude configuration circuitry (AM) operably coupled to the DLL (DL), the amplitude configuration circuitry being configured to control an amplitude of each of the 
wherein the amplitudes associated with the phase-shifted signals (from DL) causes each respective one of the phase-shifted signals to frequency-multiply when combined via the resonant load (within filter F2) to generate, for each respective one of the phase-shifted signals (from the DLL), one of a set of quadrature LO signals at the output signal frequency (output ft).
Philippe fails to teach the amplitude configuration circuitry generating “weighted phase-shifted signals”, as set forth in claim 190.

Regarding claim 197, Cheng teaches a wireless device (figure 2), comprising:
processing circuitry (para. [0086]); and
a memory (para. [0086]) configured to store executable instructions that, when executed by the processing circuitry, causes generation of phase-shifted signals (Φ0-11) based on a received input signal (from 250) having a sub-harmonic frequency of an output signal frequency (from 234), and to selectively provide (using multiplexers 223) a subset of the generated phase-shifted signals to a resonant load (220/234),
wherein selectively providing (using multiplexers 223) the subset of the generated phase-shifted signals causes each respective one of the generated phase-shifted signals (Φ0-11) to frequency-multiply when combined via the resonant load (220/234) to generate, for each respective one of the generated phase-shifted signals (Φ0-11), one of a set of quadrature local oscillator (LO) signals (para. [0047]) at the output signal frequency (from 220/234).
a plurality of receiver chains … each receiver chain from the plurality of receiver chains to generate phase-shifted signals”, as set forth in claim 197.

Conclusion
The prior art made of record and not relied upon teach local oscillator signal generators, comprising: DLLs, phase configuration circuitry, resonant loads, amplitude configuration circuitry, and receiver chains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 20, 2021